Citation Nr: 1448232	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  13-34 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado
	

THE ISSUE

Entitlement to a retroactive award of special monthly pension based on the need for aid and attendance for the period from August 26, 2009 to August 26, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.H.



ATTORNEY FOR THE BOARD
T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty service from May 1943 to July 1945.  The appellant is the Veteran's daughter and legal custodian.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction was later transferred to the Denver, Colorado RO.  In August 2014, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On August 26, 2010, the Veteran applied for non-service connected pension benefits.

2.  A November 2010 rating decision granted entitlement to special monthly pension based on the need for aid and attendance, effective August 26, 2010.

3.  On December 13, 2012, the appellant submitted a claim for a reimbursement of medical expenses incurred in 2010 and 2011.

CONCLUSION OF LAW

The criteria for entitlement to a retroactive award of special monthly pension based on the need for aid and attendance for the period from August 26, 2009 to August 26, 2010, have been met.  38 U.S.C.A. §§ 5110(a), 5107 (West 2002); 38 C.F.R. § 3.401(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking a retroactive award of special monthly pension based on the need for aid and attendance for the period from August 26, 2009 to August 26, 2010.

Except as provided in 38 C.F.R. § 3.400(o)(2) (2014), an award of special monthly pension for aid and attendance benefits shall be the date of receipt of claim or date entitlement arose, whichever is later.  However, when an award of pension based on an original or reopened claim is effective for a period prior to the date of receipt of claim, any additional pension by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R. § 3.401(a) (2014).

In this case, the record shows that a November 2010 rating decision granted entitlement to special monthly pension based on the need for aid and attendance is established effective August 26, 2010.

On December 13, 2012, the appellant submitted a request for reimbursement of medical expenses via fax to the Denver VA Medical Center (VAMC).  The documents were received by the St. Paul RO on January 7, 2013.  See, January 16, 2013 request for information concerning Medical, Legal or Other Expenses.

In a January 2013 letter, the Pension Management Center (PMC) notified the appellant that her request for reimbursement was not received until January 2013 and that further action on the claim could not be taken without a signed VA-Form 21-8416, Medical Expense Report.  The appellant was further notified that the time limit for submitting additional 2010 and 2011 medical expense was December 31, 2012 and was provided with a VA Form 21-8416 for her signature.

In a January 2013 response to the PMC's request, the appellant explained that she had not been provided with VA Form 21-8416 prior to January 2013 and resubmitted the signed form that same month.
 
By a March 2013 decision, the PMC acknowledged receipt of the appellant's VA-Form 21-8416, but explained that the request for reimbursement of expenses paid in 2010 and 2011 had to be received by December 31, 2012.

In the November 2013 Statement of the Case, the Denver RO stated that the Veteran was notified by letter dated November 19, 2010, that she was awarded non-service connected pension benefits on August 26, 2010 and was advised to submit VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid & Attendance) showing her need for aid and attendance from August 26, 2009, in addition to a VA form 21-8416 (Medical Expense Report).  She was also informed that she had one year from the date of the letter to submit the evidence.

However, the SOC failed to mention that in January 2013 the PMC advised the appellant that she had until December 31, 2012 to submit a request for payment of 2010 and 2011 medical expenses.  A review of the record shows that the appellant did, in fact, submit a claim for reimbursement on December 13, 2012, weeks prior to the December 31, 2012.  Therefore, the appellant is entitled to a retroactive award of special monthly pension based on the need for aid and attendance for the period from August 26, 2009 to August 26, 2010.

ORDER

Entitlement to a retroactive award of special monthly pension based on the need for aid and attendance for the period from August 26, 2009 to August 26, 2010, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


